A writ of error here is to a judgment in favor of defendant in error against the plaintiff in error, the result of a suit to collect pay for a cow alleged to have been the property of plaintiff below and to have been killed by defendant below in the operation *Page 17 
of its train at a place where the railroad track was required by law to be fenced and was not fenced.
The judgment was for double damages and attorney's fees.
My opinion is that the evidence does not clearly show that a failure to comply with the legal requirements of the statutes as to fencing railroad tracks was the proximate cause of killing the cow so as to warrant recovery of double damages.
The record, as I read it, also shows that the circumstances surrounding the claim are such as to have reasonably raised in the minds of the legal representatives of the defendant a fair doubt as to the legality and justness of the claim as one to be paid without full investigation, including a judicial investigation, and, therefore, it appears to me it was the duty of the defendant to decline to pay this claim until it should be satisfied that it was a just claim for which it was legally liable, or until the justness and legality of the claim was established by judicial determination.
The record shows that plaintiff's cow was killed on March 14th, 1930, and was killed at a point of some considerable distance from a flag station known as Manning Station. About March 22nd another cow belonging to some person was evidently killed only a few feet from the station and the evidence fails to show that the railroad was negligent in not fencing its track at the place where the cow was killed about March 22nd. Mr. Manning filed a claim for his cow in which it was alleged that the cow was killed on or about March 22d 1930, between mileposts 37 and 38, old posting. It is shown that the station known as Manning Station was within this area and it is also shown by the locomotive engineer that the train which he was operating killed a cow at Manning Station on the 22nd day of March, 1930. *Page 18 
Therefore, it appears to me that the railroad received no notice of claim from the plaintiff which the railroad company could have reasonably construed to have been a claim for a cow killed on the 14th day of March, 1930, and certainly the railroad company was justified in the assumption that the notice received referred to that cow which was killed on March 22nd and which had been reported to the company by its agents and servants charged with the duty of making such reports.
This case is to be differentiated from that of Seaboard Air Line Railway Co. v. Maige, opinion filed March 23, 1933, and reported 109 Fla. 299, 147 So.2d 215. In that case the main question to be determined by the jury was whether or not the animal killed was killed at a place where the railroad was required to fence its track which was at a place near a flag station. In this case, not only was the question presented but the further question is presented as to whether or not the notice of claim presented to the railroad company referred to the cow which was killed on March 22d 1930, within a few steps of the flag station, or referred to a cow killed on the 14th day of March, 1930, at some further distance away from the flag station.
The whole record indicates that all parties proceeded upon the theory that the claim involved the killing of the cow on the 22nd day of March, 1930, until the trial was in progress when it developed that the cow belonging to the plaintiff, and for which he sought to recover damages, was killed on the 14th day of March, 1930.
Therefore, I think the judgment should be reversed on authority of opinion and judgment in the case of S. A. L. Ry. Co. v. Grimes, 90 Fla. 38, 105 So. 142, because of the uncertainty, as disclosed by the record, that the legal requirements of the statutes as to fencing railroad tracks was a proximate cause of the killing of the cow so as to warrant *Page 19 
recovery of double damages, and upon the authority of opinion and judgment in the case of A. C. L. R. R. Co. v. Wilson 
Toomer Fertilizer Co., 89 Fla. 224, 104 So. 593, because the record shows that there was reason for the existence of a fair doubt as to the legality and justness of the claim as one to be paid without full investigation, including a judicial investigation.
ELLIS, J., concurs.